DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant’s response filed on 10/26/2022 is acknowledged.
Claims 1-55 are pending.
Claims 3, 6, 18, 25, 28, and 45 are withdrawn.
Claims 1-2, 4-5, 7-17, 19-24, 26-27, 29-44, and 46-55 have been examined on the merits.
Applicant’s election without traverse of the species: an inorganic selenium feedstock and Spirulina algae in response to the two species requirements set forth in the prior office action is acknowledged.
Upon searching and further consideration, Examiner has withdrawn species selection between b) an inorganic selenium feedstock/the feedstock containing a selenium salt, as recited in claims 2, 4, 24, and/or 26, and c) an inorganic selenium feedstock/the feedstock containing sodium selenite, as recited in claims 2, 5, 24, and/or 27.  
Claims 3, 6, 18, 25, 28, and 45 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected species. Claims 1-2, 4-5, 7-17, 19-24, 26-27, 29-44, and 46-55 are under consideration and are being examined herein to the extent they are directed to the elected invention.


Priority
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 119(e) to provisional application No. 62/701,914 filed on 07/23/2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/21/2020, 07/29/2020, and 01/24/2021 are acknowledged.  The reference where lined through has not been considered since its document is not in English-translated version.  The remainder of the submissions is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.
 
Drawings
The drawings submitted on 07/18/2019 have been reviewed. The color drawings, specifically Figs 57 and 61, are objected to, because color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Please see MPEP 608.02, VIII. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112(b), or 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-5, 7-17, 19-24, 26-27, 29-44, and 46-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 21, 23, 48, 50, and 54 are indefinite due to recitation of “selenium-rich feedstock”, “mineral-rich feedstock”, “selenium-rich fluid”, or “mineral-rich fluid”.  The recited limitations are not defined in the specification. The term “rich” is a relative term. Since the benchmark for being rich in selenium or mineral is not defined, it is unclear which specific concentration/amount of selenium or mineral can be considered as being selenium-rich or mineral-rich. The claims also recite the limitation “selenium-rich algae”. The recited selenium-rich algae is not defined in the specification. As indicated above, the term “rich” is a relative term. Without a benchmark for distinguishing selenium-rich algae from selenium-poor algae, it is unclear which specific level of selenium in the algae can be considered as being selenium-rich.  
Claims 17 and 44 are indefinite due to the recitation of “the type regarded as Generally Regarded As Safe”. There is no sufficient antecedent basis for this limitation in the claims. There are multiple different types of algae regarded as being Generally recognized as safe (GRAS). It is unclear which specific type of algae the recited term refers to.   
 	Claims 22, 49, and 55 recite “feedstock is composed of one mineral, one vitamin, a collection of minerals … or a collection of minerals and vitamins”. The recited Markush group is written in such a way that places one mineral(s) and one vitamin(s) as being alternative components in the feedstock, which implies that the mineral-rich feedstock may be composed of only one vitamin/vitamins, but not any mineral. It is unclear how the recited feedstock can be mineral-enriched while not containing any mineral.  For the purpose of examination, the Markush group of the recited phrase is interpreted as “composed of one mineral, a combination of one vitamin and one mineral, a collection of minerals, or a collection of minerals and vitamins”.    
The remaining claims are rejected for depending from an indefinite claim.     

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 4-5, 7-14, 17, 19, 21-22, and 50-55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Bioresource Technology, 2006, 97:2260–2265).
Chen et al. teach a method of producing an algae, i.e. Spirulina platensis, accumulated with selenium (Note: the selenium reads the claimed limitation “mineral” recited in claims 21 and 54), comprising steps: providing an apparatus comprising a flask/reactor for growing the algae; harvesting a stock culture of the algae; growing with the apparatus the algae from the stock culture in a culture medium containing carbon source, feeding the algae with a sodium selenite (Na2SeO3) solution (i.e. a feedstock enriched with selenium/sodium selenite) to a final concentration between 50 and 300 mg/L selenium (Note: this process produces an algae slurry comprising the algae and selenium); growing the algae in the presence of the fed selenium for up to 11 days so as to allow the algae to accumulate (i.e. absorb) the selenium inside of the algae; harvesting the algae by centrifugation (i.e. mechanically harvesting the algae) (title, abstract, page 2261: left column/last 2 full paragraphs and right column/first full paragraph/lines 4-7, Table 1, Figs. 4-5). The selenium content analysis shows that the algae harvested in the method of Chen et al. accumulates significant amounts of selenium (Figs 4-5, page 2262/right column, page 2263/left column), thus being enriched with selenium. It is noted that the sodium selenite taught by Chen et al. is an inorganic selenium salt that reads on claims 2 and 4-5. Regarding the limitation “an algae biofilm growing apparatus” recited in Claims 1 and 21, the recited “algae biofilm growing” is directed to the capability of the apparatus recited in the claims. The claims do not recite any limitations to define the structure of the algae biofilm growing apparatus, and the claims do not even require a biofilm of the algae to be generated by the claimed method. It is further noted that a microbial biofilm is clusters of microbes that are attached to a surface; and a microbial culture generates a biofilm during growth in a reactor/apparatus that provides surfaces for microbial attachment, wherein the biofilm attaches to the surfaces of the reactor/apparatus or is present on the surface of a liquid culture in the reactor/apparatus. The flask/reactor in the apparatus taught by Chen et al. has internal surfaces for algae attachment, thus the apparatus of Chen et al. has the capability of growing algae-biofilm and is an algae biofilm growing apparatus. In view of that the claims do not recite any limitation to define the structure of “an algae biofilm growing apparatus”, the teachings of Chen et al. meet the requirement of the claims.                    
Regarding Claims 7-9 and 51-53, Chen et al. teach that selenium initially adsorbs to extracellular surface and is then transported/absorbed into intracellular locations, and demonstrate that the algae absorbs/accumulate selenium (page 2263/right col/para 1, Figs. 4-5); and further teach the selenium accumulated within microbes/algae is used as nutrient supplement to human/animals (page 2260/introduction), thus being a bio-available selenium.          
Regarding Claims 10-11, the limitations recited in the same are directed to what the extracellular polymeric substances, which are inherently comprised in the algae, do in the presence of selenium. Chen et al. teach that the surface adsorption/sorption of selenium is facilitated by complexation of selenium with extracellular polysaccharides (page 2263/right col/lines 3-5).  Furthermore, Chen et al. teach all the structural limitations of the algae recited in claims 1, 19, 21, 50, and 54. In the absence of evidence to the contrary, it is presumed that substances having substantially the same structures have the same functions. Therefore, the teachings of Chen et al. meet the requirement of the claims.
Regarding Claims 12-13, Chen et al. teach exposing the apparatus along with algal culture to light and controlling their temperature at 30oC and light intensity at a level of 4000 Lx with a 14h:10h light: dark cycle (page 2261/left col/last full para/lines 1-4). Since the culturing process of Chen et al. is performed in the atmosphere, the apparatus along with the algal culture is exposed to air. Since the temperature of the entire culture system is controlled, the temperature of air in the apparatus is thus controlled.    
 Regarding Claim 17, the algae of Chen et al., specifically Spirulina platensis, is a type of algae as being generally recognized as safe, as supported by Chen et al., who teach that Spirulina platensis has long be used as algal healthy food for providing proteins and other nutrients (page 2260/last para/lines 1-4), and as evidenced by the disclosure of the specification.
Therefore, in view of the teachings of Chen et al., the method of Claims 1-2, 4-5, 7-14, 17, 19, 21-22, and 50-55 is anticipated by the method of Chen et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-2, 4-5, 7-17, 19, 21-22, and 50-55 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Bioresource Technology, 2006, 97:2260–2265).
The teachings of Chen et al. are described above.
Regarding Claims 15 and 16, Chen et al. further teach that selenium is an essential micronutrient for human and non-human animals (page 2260/left column/lines 1-3), and selenium-enriched microbes/bacteria have been as Se supplementation and the algae/Spirulina platensis has long been grown photoautotrophically for being used as a healthy food because of its high concentrations of proteins and other nutrients. In view of the teachings of Chen et al., it would have been obvious to one of ordinary skill in the art to provide the harvested selenium-enriched algae in the method of Chen et al. as a healthy foodstuff for consumption of human and non-human animals, thus providing essential micronutrient selenium along with proteins and other nutrients to the human and animals.
  Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-17, 19-24, 26-27, 29-44, and 46-55 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Bioresource Technology, 2006, 97:2260–2265), as applied to Claims 1-2, 4-5, 7-17, 19, 21-22, and 50-55, further in view of Gross et al. (US 20140273174, 2014, cited in IDS).
The teachings of Chen et al. are described above.
Regarding Claims 23 and 48 (and dependent claims thereon), Chen et al. does not teach: an algae biofilm growing apparatus comprising a reservoir filled with a fluid and at least one moving belt; a step of moving the belt between a submerged position, where a portion of the belt is submerged within the fluid, and an exposed position, where a portion of the belt is not submerged within the fluid; and growing algae biofilm on the belt as the belt moves through the algae biofilm growing apparatus.
Gross et al. teach a revolving algal biofilm photobioreator (i.e. an algae biofilm growing apparatus) that may be used for industrial application and a method of using the algae biofilm growing apparatus for growing algae for producing fuels or high value products (paras 0002 and 0019/lines 1-4, 0011-12, claims 11 and 16). The algae biofilm growing apparatus comprises (a) a reactor comprising a flexible sheet material configured to facilitate the growth and attachment of algae, and (b) a raceway pond/a fluid reservoir filled with a liquid fluid containing nutrients that facilitate the growth of the algae, wherein the flexible sheet material is moved between the liquid fluid retained in the fluid reservoir (i.e. a submerged position, where a portion of the flexible sheet material is submerged within the fluid) and a gas phase above the liquid fluid (i.e. an exposed position, where a portion of the flexible sheet material is not submerged within the fluid) during the operation of the apparatus (para 011, claim 1, Figs. 3-4); and the method comprises providing the algae biofilm growing apparatus having: the fluid reservoir filled with a liquid fluid containing nutrients that facilitate the growth of the algae, and the flexible sheet material; growing the algae with the apparatus, which comprises moving the flexible sheet material between a submerged position, where a portion of the flexible sheet material is submerged within the fluid held within the reservoir, and an exposed position, where a portion of the flexible sheet material is not submerged within the fluid, and exposing the flexible sheet material to light and air, thereby growing the algae on a biofilm of the flexible sheet material; and harvesting the algae from the flexible sheet material (paras 0012 and 0025/lines 4-8, Figs 2-4, claims 1-3, 9, and 12). Regarding the limitation “at least one moving belt” recited in claims 23 and 48, the claims do not recite any limitations to define the dimension, shape, size or other structure of the belt. Gross et al. teach a moving flexible sheet material, and do not call it as a moving belt.  However, designation of the name is arbitrary. It appears that the flexible sheet material taught by Gross et al. is an equivalent of the belt recited in the claims, as supported by Fig. 3 (and para 0024) of Gross et al., which shows that the flexible sheet material “12” has a belt-like structure; and as further supported by the Fig. 3 disclosed in the instant application, which is exactly same as the Fig 3 of Gross et al., wherein the belt “36” of the instant application has exactly same dimension and shape as the flexible sheet material “12” of Gross et al. Therefore, the teachings of Gross et al. meet the requirement of the claimed “moving belt”.
It would have been obvious to replace the algae biofilm growing apparatus in the method of Chen et al. with the algae biofilm growing apparatus taught by Gross for simplifying the process of harvesting the algae, thus improving the efficiency for producing the algae enriched with selenium, wherein the algae biofilm growing apparatus comprises a reservoir filled with a fluid and at least one moving belt/flexible sheet material; wherein the method comprises moving the belt between a submerged position, where a portion of the belt is submerged within the fluid, and an exposed position, where a portion of the belt is not submerged within the fluid; exposing the belt in the exposed position to air and light, and growing algae on the belt as the belt moves through the algae biofilm growing apparatus, as taught by Chen et al. and Gross et al. One of ordinary skill in the art would have been motivated to do, because Gross et al. teach that the traditional technique for harvesting algae, e.g. centrifugation used by the method of Chen, has the disadvantage that capital investment and operational cost is prohibitively expensive (para 0015), and on the other hand the algae biofilm growing apparatus of their invention allows simplifying biomass-harvesting and providing a cost-effective harvesting of the algae biomass (para 0016). One of ordinary skill in the art has a reasonable expectation of success at modifying the method of Chen et al. by incorporating the apparatus and operation of Gross et al. for producing the algae/Spirulina platensis enriched with selenium, because Gross et al. expressively teach their apparatus and operation are suitable for growing algae of Spirulina (Claim 14).  
Regarding Claims 34 and 35, Gross et al. teach that the belt/flexible sheet material moves in a continuous loop between the submerged position and the exposed position, and the movement is in a serpentine manner (see para 0024 and  Fig. 3);
Regarding Claim 39, al., Gross et al. teach harvesting the algae mechanically, such as mechanic separation by scraping the surface or vacuum (paras 0022/lines 2-5, 0028/lines 3-4). 
Regarding Claim 40, Gross et al. teach harvesting algae biomass with a scraping device by scraping the surface (including a blade) along the belt/flexible sheet material (Fig. 4, para 0023).
Regarding Claim 43, Fig. 3 of Gross et al. teaches the belt/flexible sheet material moves on three rollers.
Regarding Claims 20 and 47, Chen et al. do not teach more than one species of algae. However, Gross et al. teach multiple species of algae that produce high value nutrient products and are suitable for growing in their apparatus, including Nannochloropsis sp. used for aquacultural feed, Spirulina sp. that is a blue-green alga with high protein content, Haematococcus sp that produces a high level of astaxanthin nutrient, and Arthrospira that produces a high level of long chain polyunsaturated fatty acids (para 0027). Gross et al. continue to teach that any suitable parameters in operating their apparatus and method can be optimized for growing these species of algae (para 0027/last 7 lines). In view of the teachings of Cross et al., it would have been obvious to include an additional species of algae of Cross et al. suitable for growing with the algae of Spirulina platensis in the method of Chen et al. for enhancing the nutrition value of the final algae product for human or animal consumption, wherein the suitable species and parameters for the operation can be tested and optimized, as taught by Cross et al., because these additional species of algae produce high value nutrients in addition to selenium present in the algae of Chen et al. and they are suitable for growing in the apparatus of Gross et al., as taught by Gross et al.    
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/Qing Xu/

Patent Examiner
Art Unit 1653